Citation Nr: 0618396	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  00-13 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability evaluation greater than 
30 percent from August 1, 1998, to October 3, 1999, greater 
than 60 percent from October 4, 1999, to June 15, 2000, and 
from October 1, 2000, to November 11, 2003, and greater than 
30 percent from November 12, 2003, for disability currently 
characterized as atherosclerotic coronary artery disease, 
status post coronary artery bypass graft and myocardial 
infarction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran presented 
personal testimony before a hearing officer at the RO in 
September 2000.  A transcript of the hearing is of record.  

The Board remanded the case in June 2003 and again in March 
2005 for further development.  The case was returned to the 
Board in February 2006.  


FINDINGS OF FACT

1.  For the period from August 1, 1998, to October 3, 1999, 
the veteran was able to perform a workload of greater than 5 
metabolic equivalents (METS) without dyspnea, fatigue, angina 
, dizziness, or syncope; the ejection fraction during this 
period was greater than 50 percent.   

2.  For the period from October 4, 1999, to June 15, 2000, 
and from October 1, 2000, to November 11, 2003, the veteran 
was able to perform a workload of greater than 3 METS without 
dyspnea, fatigue, angina, dizziness, or syncope; the ejection 
fraction during this period was greater than 30 percent.  

3.  For the period  from November 12, 2003, to July 11, 2004, 
no significant change in the severity of the disability was 
shown.

4.  Beginning July 12, 2004, the veteran has been unable to 
perform a workload of greater than 3 METS without dyspnea, 
fatigue, angina, dizziness, or syncope


CONCLUSIONS OF LAW

1.  The veteran's atherosclerotic coronary artery disease, 
status post coronary artery bypass graft and myocardial 
infarction, does not warrant more than a 30 percent 
evaluation during the period from August 1, 1998, to October 
3, 1999, or more than a 60 percent evaluation during the 
periods from October 4, 1999, to June 15, 2000, and from 
October 1, 2000, to November 11, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7017 
(2005).  

2.  The veteran's atherosclerotic coronary artery disease, 
status post coronary artery bypass graft and myocardial 
infarction, warrants a 60 percent evaluation from November 
12, 2003, to July 11, 2004.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7017 (2005).  

3.  The veteran's atherosclerotic coronary artery disease, 
status post coronary artery bypass graft and myocardial 
infarction, warrants a 100 percent evaluation beginning July 
12, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7017 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was informed of the 
criteria for evaluating his heart disability in the statement 
of the case.  In addition, he was provided VCAA notice, to 
include notice to submit any pertinent evidence in his 
possession, by correspondence mailed in June 2003.  Although 
he has not been specifically informed of the criteria for 
establishing an effective date for a higher rating, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that the originating agency has 
informed him of why the rating was increased to 60 percent 
from October 4, 1999, and why the rating was decreased to 30 
percent from November 12, 2003.  Moreover, it appears from 
the veteran's correspondence that he understands that the RO 
has assigned staged ratings based upon the degree of severity 
of the disability during the various stages.  Clearly, his 
representative is aware of the effective date element of the 
claim.  

With respect to the duty to assist, the record reflects that 
service medical records and all available post-service 
medical records pertaining to the veteran's claim have been 
obtained.  In addition, the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding, available 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  


II.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Under Diagnostic Code 7017, coronary artery bypass surgery is 
rated as follows:  A 100 percent rating is warranted for 
three months following hospital admission for surgery.  
Thereafter, a 100 percent rating is warranted for chronic 
congestive heart failure; workload of 3 METs or less that 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  A 60 percent rating is warranted for 
more than one episode of acute congestive heart failure in 
the past yea; workload of greater than 3 METs but not greater 
than 5 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 30 percent 
rating is warranted where there is a workload of greater than 
5 METs but not greater than 7 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 
7017.  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).  




III  Analysis

A.  Disability evaluation greater than 30 percent from August 
1, 1998, to October 3, 1999

With regard to the period from August 1, 1998 to October 4, 
1999, the Board notes that a private hospital record dated in 
April 1998 notes that the veteran was seen complaining of 
tightness and pressure in his chest.  It was recommended that 
the veteran have a coronary artery bypass graft procedure.  
Post-operative diagnoses included unstable angina; triple 
vessel coronary artery disease; a positive stress test; 
hypertension, hyperlipidemia, and tobacco use.  The veteran 
underwent cardiac catheterization and urgent myocardial 
revascularization.  

On VA cardiology examination in November 1998, an EKG showed 
sinus bradycardia with a heart rate of 56 with lateral T wave 
abnormalities and anterior ST elevation.  The diagnoses 
included atherosclerotic coronary artery disease, status post 
coronary artery bypass graft.  The examiner estimated 6 to 7 
MET's of activity given the veteran's ability to walk without 
any significant dyspnea though running was precluded.  

In an April 1999 rating action, service connection for 
atherosclerotic coronary artery disease, status post coronary 
artery bypass graft was granted.  A temporary total rating of 
100 percent was assigned for the period of April 23, 1998, 
through July 1998 based on surgical or other treatment 
necessitating convalescence; the disability was assigned a 30 
percent evaluation for the period beginning August 1, 1998.  

As reflected above, the medical evidence for this period 
shows that the veteran was able to perform a workload of 
greater than 5 METS without experiencing dyspnea, fatigue, 
angina, dizziness, or syncope.  In addition, an ejection 
fraction of 50 percent or less was not during this period.  
Thus, a rating in excess of 30 percent is not warranted for 
the period from August 1, 1998 to October 4, 1999.   

B.  Disability rating greater than 60 percent from October 4, 
1999, to June 15, 2000, and from October 1, 2000, to November 
11, 2003

With regard to the period from October 4, 1999, to November 
11, 2003, excluding the period of the veteran's temporary 
total rating from June 16, 2000, to October 1, 2000, it is 
noted that on an October 1999 nuclear stress test the veteran 
had chest tightness with exercise.  Resting Thallium images 
showed mildly diminished perfusion of the left ventricle 
apex.  The rest of the ventricle contracted normally with 
ejection fraction of about 50 percent.  The report notes a 
conclusion that there was no definite evidence of exercise-
induced ischemia.  The stress test noted 9.1 METs.  The 
diagnostic impression was non-diagnostic stress test due to 
resting EKG changes and clinically positive stress.  An 
October 1999 echocardiogram showed left ventricular 
hypertrophy with preserved systolic function and a somewhat 
dilated left atrium.  

A March 2000 cardiac catheterization disclosed severe disease 
of the bypass grafts to the right coronary artery and to the 
obtuse marginal and a patent left internal mammary artery to 
the left anterior descending.  Normal left ventricular 
systolic function was shown.  

A June 2000 record shows that the veteran was seen with a 
one-week history of on and off retro-sternal chest tightness 
which radiated to both arms and shoulders and was associated 
with shortness of breath.  The diagnostic assessment was non-
Q-wave myocardial infarction/acute coronary syndrome.

A July 2000 VA echocardiogram showed an ejection fraction of 
45.  

A July 2000 VA 24-hour viability study with thallium resulted 
in a diagnostic impression of viable septum, apical and 
lateral walls with delayed viability present in the inferior 
wall but all walls were viable with reduced but present 
uptake on the delayed 24-hour imaging in the inferobasilar 
segment.  

An August 2000 medical statement reflects that the veteran 
had two recent hospital admissions due to recurrent unstable 
angina.  It was noted that cardiac catheterization showed 
both saphenous vein grafts had significant disease.  The 
doctor stated that the veteran failed maximal medical 
therapy.  It was recommended that the veteran undergo repeat 
myocardial revascularization with all arterial conduit.  

A November 2000 VA medical statements indicates that despite 
being treated with  maximum cardiac medications for his 
coronary artery disease, the veteran was limited due to the 
significant amount of angina.  The doctor opined that the 
veteran had severe coronary artery disease which was 
completely limiting his lifestyle.  

In a December 2000 rating decision, the disability evaluation 
for the veteran's atherosclerotic coronary artery disease was 
increased to 60 percent disabling effective October 4, 1999, 
with a temporary total evaluation effective June 16, 2000 
through September 2000.  The 60 percent disability rating was 
reinstated effective October 1, 2000.  

A March 2002 cardiology outpatient treatment record notes 
that the veteran had a history of severe coronary artery 
disease with Class III angina.  The veteran complained of 
daily chest discomfort with activity.  Post-prandial angina 
was resolved since the addition of fleopidene prior to each 
meal.  He used nitroglycerine spray before any activity.  He 
stated that there had been no change in the frequency, 
duration, or severity of chest discomfort.  The veteran 
declined a stress test or cardiac catheterization at that 
time.  

A December 2002 VA cardiology outpatient treatment record 
shows that the veteran reported no change in his status from 
his previous visit.  He reported continued chest discomfort 
and dyspnea with stair climbing.  

The veteran underwent a VA echocardiogram in February 2003.  
The report noted a left ventricle ejection fraction of 55 
percent.  Normal wall motion, no left ventricular hypertrophy 
with normal posterior wall thickness and no evidence of 
ventricular dilatation.  

As reflected above, the medical evidence for this period does 
not show that the veteran had chronic congestive heart 
failure, an ejection fraction of less than 30 percent, or 
dyspnea, fatigue, angina, dizziness or syncope with a work 
load of 3 METS or less.  Therefore, an evaluation in excess 
of 60 percent is not warranted during this period.  

C.  Disability rating greater than 30 percent from November 
12, 2003

On a VA examination on November 12, 2003, it was noted that 
the veteran's current symptoms included chest pain and an 
ache in his shoulder and arm after walking 100 yards at a 
regular pace.  He stated that he developed shortness of 
breath after walking one flight of steps.  He said that he 
has not reached fatigue but that he stopped due to shortness 
of breath and chest pain.  He had no syncope.  Physical 
examination of the heart showed a systolic ejection murmur I-
II/VI at the left sternal border with a lesser degree of 
radiation to the right sternal border and the secondary 
costal space.  The examiner noted that the veteran indicated 
that he felt that he could not tolerate the physical stress 
of an exercise stress test.  The veteran offered to "walk 
the stairs;" however, the examiner indicated that stair 
walking was not the best test because it puts the patient in 
greater risk since he would not be monitored during a period 
where he walks up the steps.  The examiner opined that 
physiologically, the veteran could undergo an exercise stress 
test.  However, since the veteran did not undergo an exercise 
stress test, the only reliable, recent test was the cardiac 
echocardiogram performed in February 2003 which showed an 
ejection fraction of 55 percent.  The examiner noted that the 
findings revealed an improvement from the 2000 test 
suggesting a stunned myocardium associated with his 
myocardial infarction at that time.  The examiner estimated 
his level of activity at a METs level of 5-6; however, it was 
as likely as not that it could be higher.  

In an April 2004 rating decision, the RO reduced the 
evaluation for the veteran's heart disorder from 60 percent 
to 30 percent, effective November 12, 2003, the date of the 
VA examination.  

A May 2004 private consultation report notes that the veteran 
indicated that he was unable to do any exertional activities 
without the onset of chest pain or shortness of breath.  

A July 12, 2004, report notes that the veteran underwent a 
Cardiolite stress test and was allowed to walk on the 
treadmill on modified Naughton treadmill protocol.  The 
examiner concluded that the veteran had a very marked 
limitation of functional capacity.  It was noted that he 
could tolerate only 3 METs of exercise with onset of angina.  
The EKG also showed significant ST-T depression consistent 
with ischemia.  No arrhythmias were seen.  

An October 2004 VA cardiology record shows that the veteran 
denied any change in symptoms and continued to have chest 
pressure and dyspnea with minimal exertion relieved by 
nitroglycerine or rest.  No change in frequency, duration or 
severity of symptoms since the last visit was noted.  The 
diagnostic assessments include coronary artery disease; 
chronic stable angina, hypertension and hyperlipidemia.  

The November 2003 examiner's estimation that dyspnea, 
fatigue, angina, dizziness, or syncope would occur at a 
workload of 5 to 6 METs does not support the assignment of 
more than a 30 percent rating.  Notwithstanding the 
foregoing, the Board believes that the 60 percent rating 
should be restored from November 12, 2003, because the METs 
assessment provided by the November 2003 examiner was only an 
estimate and a progression in the disability, rather than an 
improvement, is shown by the later medical evidence.  

None of the medical evidence for the period from November 12, 
2003, through July 11, 2004, shows congestive heart failure, 
an ejection fraction of less than 30 percent, or the METs 
level required for a rating in excess of 60 percent. 

With respect to the period beginning July 12, 2004, the 
medical evidence shows that on that date, the veteran 
underwent modified Naughton treadmill protocol testing, which 
disclosed that a workload of 3 METs resulted in the onset of 
angina.  This level of impairment warrants a 100 percent 
evaluation under the schedular criteria.


ORDER

Entitlement to an evaluation for atherosclerotic coronary 
artery disease, status post coronary bypass graft and 
myocardial infarction, in excess of 30 percent from August 1, 
1998, to October 3, 1999, and in excess of 60 percent from 
October 4, 1999, to June 15, 2000, and from October 1, 2000, 
to November 11, 2003, is denied.

Entitlement to a 60 percent evaluation, but not higher, for 
atherosclerotic coronary artery disease, status post coronary 
bypass graft and myocardial infarction, from November 12, 
2003, to July 11, 2004, is granted, subject to the criteria 
applicable to the payment of monetary benefits.

Entitlement to a 100 percent evaluation for atherosclerotic 
coronary artery disease, status post coronary bypass graft 
and myocardial infarction, from July 12 2004, is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


